Title: To Thomas Jefferson from James Bowdoin, 9 June 1808
From: Bowdoin, James
To: Jefferson, Thomas


                  
                     Sir, 
                     Boston June 9th. 1808
                     
                  
                  					I had the honour of writing to you from London on the 17th of feba. last, & to enclose you a copy of Mr. Baring’s late pamphlet; & also copies of a correspondence I then had with Davd. Williams Esqr. of Londo.: I have since acquainted the Secretary of State with my arrival here, and I should have sooner done myself the honour of writing to you, but having been quite unsettled & not in my own house, altho’ principally from not being able to get at my papers, I have been obliged to defer writing to you until this time.—I have now the honour of enclosing you the copies of other Letters, the continuance of my correspondce. with Mr. Williams on the subject of the letters I last enclosed you. I think you will have reason to apprehend from Mr. Williams’s Letter, that by a steady adherence to the measures you have adopted, that the United States will be ultimately relieved from the commercial Embarrassments imposed by the late orders of the british council: from what I observed when in England, & from the best information I was able to procure, I think myself founded in supposing that the  british cabinet will soon be constrained to modify or recall them in order to recover the advantages of our commerce: her critical situation with respect to the continental powers, the distrest state of her manufacturers at home, added to that of her west india colonies, must throw so many embarrassmts. in the way of her continuing the war without a better understanding with the U.S.,—that I expect not only a repeal of the orders of Council, but the most conciliatory overtures to place the commerce of the two countries upon a better footing than it has hitherto stood. Without further amplifying upon this subject permit me Sir to refer you to the enclosed Letters & to wish our next arrivals may give us the good tidings of this happy Event, that the people of the US. may have occasion to rejoice at the short suspension of their commerce & to do justice to the wisdom & motives which led to the adoption of the Embargo.
                  I have the honour to subscribe myself with great regard & attachment, 
                  Sir, Your most ob. Servant.
                  
                     James Bowdoin.
                  
               